Case 1:18-cv-11924-FDS Document 46-10 Filed 04/16/19 Page 1 of 6

iwid {odie Lowa

O@S/L-STEZO VIN “HVAININDY

GY HLNGS TG 2b

dOOHUSCNYA P MAHLIVA

ses eg fbv apf Ufa UTE voy eg ff yea EY] NTs] eH HT poh
ZSb-SOSOZ 102

 

SlCr EPeLZ X1 UOeROY
S802cr 408 Oa

2 Sou sues

27] Sduap eS BUSS

SeeS-Q4 BL Ve "BAMepeny
SPT "O'd

7] SARL SSeS

my spsuateg puss

S60G-G8SZ6 YO ‘Fncews
9s06-™q Od
J] soueuly euajeg.
Be

Case 1:18-cv-11924-FDS Document 46-10 Filed 04/16/19 Page 2 of 6

 

artis i 9990 Richmond Ave
EL Sutie 400 South

S FE i - BY Houston, TX 77042

F | N A N CE | Telephone (877) 768-3759

Fax (866) 926-5492
ww. sclencfinance.com

Hours of Operation (CT)
Monday - Thursday: 8 a.m. » 9 p.m.
Friday: $ a.m. - $ p.m,

 

2 « This is an important notice concerning your right to live in your home, Have it translated

i at once,

| Esta carta explica sus derechos legates para permianecer en su propiedad de vivienda, Por

favor traduzea esta notificacion inmediatamente.

* Este é um aviso importante em relaggo ag seu dereito de morar na sua resid@neia. Por

i favor, tem tradizido imediatamente.

« Ctest une notification importante concernant votre droit de vivre chez vous. Baites-la
traduire immédiatement,

| ° EAB ESOS A, RUS.
90 Day Right to Cure Your Mortgage Default

 

 

 

 

06/06/2017 By First Class and Certified Mail

MATTHEW J VANDERHOOP
17 OLD SOUTH RD Sent Fitst Class Mail:
AQUINNAE, MA 02535-1520 PABOSUAYGL

Re; Property: 17 OLDS RD
_AQUINNAH, MA 02535
Loan #: 1333 with Selene Finance LP

MORTGAGE BROKER:
LOAN ORIGINATOR: Sovereign Bank

To MATTHEW J VANDERHGOP:

We are contacting you because you did not make your monthly loan payment(s] due on | 1/01/2008:
12/01/2008; 01/01/2009; 02/01/2009; 03/01/2009; 04/01/2009; 05/01/2009; 06/01/2009: 07/01/2009;
08/01/2009; 09/01/2009; 10/01/2009; 11/01/2009; 12/01/2009; 01/01/2010; 02/01/2010; 03/01/2010;
04/01/2010; 05/01/2010; 06/01/2010; 07/01/2010; 08/01/2010; 09/01/2010; 10/01/2010; 11/01/2010;
12/01/2010; 01/01/2011; 02/01/2011; 03/01/2011; 04/01/2011; 05/01/2011; 06/01/2011; 07/01/2011;
08/01/2011; 09/01/2011; 10/01/2011; 11/01/2011; 12/01/2011; 01/01/2012; 02/01/2012; 03/01/2012:
04/01/2012; 05/01/2012; 06/01/2012; 07/01/2012; 08/01/2012; 09/01/2012; 10/01/2012; 11/01/2012:
12/01/2012; 01/01/2013; 02/01/2013; 03/01/2013; 04/01/2013; 05/01/2013: 06/01/2013: 07/01/2013,
08/01/2013; 09/01/2013; 10/61/2013; 11/01/2013; 12/01/2013; 01/01/2014; 02/01/2014; 03/01/2014:
04/01/2014; 05/01/2014; 06/01/2014; 07/01/2014; 08/01/2014; 09/01/2014; 10/01/2014; 11/01/2014;
12/01/2014; 04/01/2015; 02/01/2015; 03/01/2015; 04/01/2015; 05/01/2015; 06/01/2015; O7/01/2015;
08/01/2015; 09/01/2015; 10/01/2015; L1/01/2015; 12/01/2015; 01/01/2016; 02/01/2016; 0341/2016:
04/01/2016; 05/01/2016; 06/01/2016; 07/01/2016; 08/01/2016; 09/01/2016; 10/01/2016; 1141/2016:

*

Page | of 2] . NMLSE 6312
OM013 BaCOS1 3441
Case 1:18-cv-11924-FDS Document 46-10 Filed 04/16/19 Page 3 of 6

12/01/2016; 01/01/2017; 02/01/2017; 03/01/2017; 04/01/2017; 05/01/2017; 06/01/2017 to Selene
Finance LP (“Selene”), ‘You must pay the past due amount of $457,031.42 on or before 09/04/2017,
which is 90 days fom the date of this notice. The past due amount on the date of this notice ig
specified below?

* $5,090,72 Principal & Interest due on 11/01/2008; $5,090.72 Principal & Interest due on
12/01/2008; $5,090.72 Principal & Interest due on 01/01/2009; $5,090.72 Principal & Interest
due on 02/01/2009; $5,090.72 Principal & Interest due on 03/01/2009; $5,090.72 Principal &
Interest dne on 04/01/2009; $5,090.72 Principal & Interest due on 05/01/2009; $5,090.72
Principal & Interest due on 06/01/2009; $5,090.72 Principal & Interest due on 07/01/2009;
$5,090.72 Principal & Interest dus on 08/01/2009; $5,090.72 Principal & Interest due on
09/01/2009; $5,090,72 Principal & Interest due on 10/01/2009; $5,090.72 Principal & Interest
due on 11/61/2009; $5,090.72 Principal & Interest due on 12/01/2009; $5,090.72 Prineipal &
Interest due on 01/01/2010; $5,090.72 Principal & Interest due on 02/01/2010; $5,090,72
Principal & Interest due on 03/01/2010; $5,090.72 Principal & Interest due on 04/01/2010;
55,096.72 Principal & Interest due on 05/01/2010; $5,090.72 Principal & Interest due on
06/01/2010; $5,090.72 Principal & Interest due on 07/01/2010; $5,090.72 Principal & Interest
due on 08/01/2010; $5,090.72 Principal & Interest due on 09/01/2010; $5,090.72 Principal &
Interest due on 10/01/2010; $5,090.72 Principal & Interest due on 11/01/2010; $5,090.72
Principal & Interest due on 12/01/2010; $5,090.72 Principal & Interest due on 01/01/2011;
$5,096,72 Principal & Interest due on 02/01/2011; $5,090.72 Principal & Interest due on
03/01/2011; $5,090.72 Principal & Interest duc on 04/01/2011; $5,090.72 Principal & Interest
due on 3/01/2041; $5,090.72 Principal & Interest due on 06/01/2011; $5,090.72 Principal &
Interest due on 07/01/2011; $5,090.72 Principal & Interest due on 08/01/2011; $5,090,72
Principal & Interest due on 09/01/2011; $5,090.72 Principal & Interest due on 10/01/2011:
$5,090.72, Principal & Interest due on 11/01/2011; $5,090.72 Principal & Interest due on
12/01/2011; $5,090.72 Principal & Interest due on 01/01/2012; $5,090,72 Principal & Interest
due on 02/01/2012; $5,090.72 Principal & Interest due on 03/01/2012: $5,090,723 Principal &
Interest due on 04/01/2012; $5,090.72 Principal & Interest due on 05/01/2012; $3,801,99
Principal & Interest due on 06/01/2012; $3,801.99 Principal & Interest due on 07/01/2012;
$3,801.99 Principal & Interest due on 08/01/2012; $3,801.99 Principal & Interest duc on
69/01/2012; $3,801.99 Principal & Interest due on 10/01/2012; $3,801.99 Principal & Interest
due on 11/01/2012; $3,801.99 Principal & Interest due on 12/01/2012; $3,801.99 Principal &
Interest due on 01/01/2013; $3,801.99 Principal & Loterest due on 02/01/2013: $3,801.99
Principal & Interest due on 03/01/2013; $3,801.99 Principal & Interest due on 04/01/2013;
$3,801.99 Principal & Interest due on 05/01/2013; $3,801.99 Principal & Interest due on
06/01/2013; $3,801.99 Principal & Interest duc on 07/01/2013; $3,801.99 Principal & Interest
due on 08/01/2013; $3,801.99 Principal & Interest due on 09/01/2013; $3,801.99 Principal &
interest due on 10/01/2013; $3,801.99 Principal & Interest due on 11/01/2013; $3,801.99
Principal & Interest due on 12/01/2013; $3,801.99 Principal & Interest due on 61/01/2014;
$3,801.99 Principal & Interest due on 02/01/2014; $3,801.99 Principal & Interest doe on
03/01/2014; $3,801.99 Principal & Interest due on 04/01/20 14; $3,801.99 Principal & Interest
due on 05/01/2014; $3,801.99 Principal & Interest due on 06/01/2014; $3,801.99 Principal &
Interest due on 07/01/2014; $3,801.99 Principal & Interest due on 08/01/2014: $3,801.99
Principal & Interest due on 09/01/2014; $3,801.99 Principal & Interest due on 10/01/2014;
$3,801.99 Principal & Interest due on 11/01/2014; $3,801.99 Principal & Interest due on
12/01/2014; $3,801.99 Principal & Interest due on 01/01/2015; $3,801,99 Principal & Interest
due on 02/01/2015; $3,801.99 Principal & Interest due on 03/01/2015; $3,801.99 Principal &
Interest due on 04/01/2015; $3,801.99 Principal & Interest duc on 05/01/2015; $3,848.57
Principal & Interest due on 06/01/2015; $3,848.57 Principal & Interest due on 07/01/2015;

Page 2 of2)
OMOL3 RICHALANYR
%

Case 1:18-cv-11924-FDS Document 46-10 Filed 04/16/19 Page 4 of 6

$3,848.57 Principal & Interest due on 08/01/2015; $3,848.57 Principal & Interest due on
09/01/2015; $3,848.57 Principal & Interest due on 10/01/2015; $3,848.57 Principal & Interest
due on 11/01/2015; $3,848.57 Principal & Interest due on 12/01/2015: $3,848.57 Principal &
Interest due on 01/01/2016; $3,848.57 Principal & Interest due on 02/01/2016; $3,848.57
Principal & Interest due on 03/01/2016; $3,848.57 Principal & Interest due on 04/01/2016:
$3,848.57 Principal & Interest due on 05/01/2016; $3,984.62 Principal & Interest due on
06/01/2016; $3,984.62 Principal & Interest due on 07/01/2016; $3,984.62 Principal & Interest
due on 08/01/2016; $3,984.62 Principal & Interest due on 09/01/2016; $3,984.62 Principal &
Tnterest due on 10/01/2016; $3,984.62 Principal & Interest due on 11/01/201 6; $3,984.62
Principal & Interest due on 12/01/2016; $3,984.62 Principal & Interest due of O1ANL/2017;
$3,984,62 Principal & Interest due on 02/01/2017; $3,984.62 Principal & Interest due on
03/01/2017; $3,984.62 Principal & Interest due on 04/01/2017; $3,984.62 Principal & Interest
due on 05/01/2017; $4,117.65 Principal & Interest due on 06/01/2017

* $1,841.76 prior servicer late charge assessed on 06/06/2016

® $652.75 Property Inspection 05/19/2017; $130.00 Rekey Cost 05/19/2017: $150.00
Recording Fee 05/19/2017; $325.00 Title Search 05/19/2017; $6.48 Certified Mail
03/19/2017; $25.00 Tax Certificate 05/19/2017; $12.00 Property Inspection 05/24/2017

If you pay the past due amount, and any additional monthly payments, late charges or fees that may
become due between the date of this notice and the date when you make your payinent, your account
will be considered up-to-date and you can continue to make your regular monthly payments.

Make your payment directly to:
Selene Finance LP

PO Box 71243

Philadelphia, PA 19176-6243

The Loan Resolution Department can be reached at (877) 768-3759.

You may also make a payment by wire transfer with the following information:
Bank: Signature Bank

ABA: 026013576

Account Na.: 1500960201

Please consider the following:

* You should contact the Homeownership Preservation Foundation (888-995-HOPE) to speak
with counselors who can provide assistance and may be able to help you work with your
lender to avoid foreclosure;

* Ifyou are a MassHousing borrower, you may also contact MassHousing (888-843-6432) to
determine if you are eligible for additional assistance. ‘There may be other homeownership
assistance available through your Jender or servicer

* You may also contact the Division of Banks (617-956-1500) or visit
www. tnass.gov/foreclosures to find a foreclosure prevention program near you

Page 3 of 2)
DMO . S32NSL AHL
Case 1:18-cv-11924-FDS Document 46-10 Filed 04/16/19 Page 5 of 6

© After 09/04/2017, you can still avoid foreclosure by paying the total past duo amount before a
foreclosure sale takes place. Depending on the terms of the loan, there may also be other
ways to avoid foreclosure, such as selling your praperty, refinancing your loan, or voluntarily
transferring ownership of the property to Wilmington Savings Fund Society, FSB, doing
basiness as Christiana Trust, not in its individual capacity, but solely as trustee for BCAT
2014-10TT.

If you do not pay the total past due amount of $487,031.52 and any additional payments that
may become due by 09/04/2017, you may be evicted from your home after a foreclosure sale. If
Wibnington Savings Fund Society, FSB, doing business 2s Christiana Trust, not in its
Individual capacity, but solely as trustee for BCAT 2014-10TT forecloses on this property, it
means the mortgagee or a new buyer will take over the ownership of your home,

Ifyou have questions, or disagree with the calculation of your past due balance, please contact Selene
Finance LP at (877) 768-3759 or 999) Richmond Ave, Suite 4060 South, Houston, TX 77042,

Sincerely,
Maria Malaro

Enclosed with this notice, there may be additional important disclosures related to applicable laws and
requirements that you should caretilly review.

Page 4 of 2)
Doda APENSLANL
Case 1:18-cv-11924-FDS Document 46-10 Filed 04/16/19 Page 6 of 6

THIS PAGE CONTAINS MANDATORY DISCLOSURES
The total amount you must pay to cure the default stated herein must be received by 09/04/2017,

Failure to cure the default on or before the date specified may result in ecceleration of the sums secured by the
Security Instrument sale of the property and/or foreclosure by judicial proceeding and sale of the property,

If you have not cured the default within ninety (90) days of this notice, Selene, at its option, may require
immediate payment in full of all sums secured by your Security Instrument without further demand or notice,
and foreclose the Security Instrument by judicial proceeding and sale of the property and/or invoke the
slatutory power of sale or any other remedies permitted by applicable law, and/or as provided. within your
Security Instrument. Selene shali be entitled to collect all expenses incurred in connection with pursuing any of
the remedies provided within the Security Instrument, including but not limited to, reasonable attorney fees and
casts of title evidence,

The defanit will not be considered cured unless Selene receives “good funds" in the fill amount due ag listed
herein. This means that if you send any amount other than the fall amount due or any form of payment is
returned fo us for insufficient funds, the dofault will not have been cured. No extengion of time to cure will be
granted duc to a returned payment, Acceptance of an amount less than the full amount due by Selene does not
waive any rights herein, acceleration of the debt or otherwise, Ifyou send an amount less than the full amount
due, Selene can apply the amount received to your account and proceed with the applicable legal remedies,
without further notice to you,

You have the right to reinstate after acceleration and the right to bring a court action to assert the non-existence
ofa default or any other defense to acceleration and sale of the property.

This notice remaing in effect until the default ig cured, If you are represented by an aftorney, please provide us
with the attorney's name, address and telephone number,

The holder of the taortgage is Wilmington Savings Fund Society, FSB, doing business as Christiana Trust, not
in its individual capacity, but solely as trustee for BCAT 2014-LOTT, c/o Wilmington Savings Fund Society,
FSB, doing business as Christiana Trast, 400 Delaware Ave, 11th floor, Wilmington DE, 19801, Selene
Finance LP is the servicer of the loan.

f00286330. DOC}

Selene Finance LP is a debt collector attempting to collect a debt and any information obtained will be used for
that purpose,

Please note that if you are in bankruptcy or received a bankruptcy divcharge of this debt, this
communication is not an attempt to collect the debt against you personally,

For Servicomembers and their Dependents: The Federal Servicemembers Civi] Relief Act and certain state
laws provide important protections for you, including, under most circunnstances, a prohibition on foreclosure
during and twelve months after the servicemember' g active duty service, Selene will not foreclose on the
property of a setvicemember or his or ber dependent during that time, except pursaant to a court order. You
also may be entitled to other protections under these laws, including interest rate and fee relief. Please contact
us to learn more about your rights. .
